EXHIBIT Amended and Restated Revolving Credit Agreement This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is dated as of May 28, 2004 (as amended, supplemented or otherwise modified from time to time, this “Agreement”), among UNION CARBIDE CORPORATION, a New York corporation (“Carbide” or “Borrower”), as borrower, THE DOW CHEMICAL COMPANY, a Delaware corporation (“TDCC” or “Lender”), as lender, and UNION CARBIDE SUBSIDIARY C, INC., UNION CARBIDE CHEMICALS & PLASTICS TECHNOLOGY CORPORATION, UCMG LLC, AND CATALYSTS, ADSORBENTS AND PROCESS SYSTEMS, INC. as the SUBSIDIARY GUARANTORS. W I T N E S S E T H: WHEREAS, Lender and Borrower are parties to a Revolving Credit Agreement dated as of March 25, 2003, which was previously amended pursuant to the First Amendment to Revolving Credit Agreement dated as of March 25, 2003, and pursuant to the Second Amendment to Revolving Credit Agreement dated as of January 1, 2004 (as in effect immediately prior to the date hereof, the “Credit Agreement”); WHEREAS, TDCC wishes to continue lending funds to Carbide from time to time, and Carbide wishes to continue borrowing such funds on the terms and conditions set forth in this Agreement; WHEREAS, under Section 10.5 of the Credit Agreement, TDCC has the right at any time and from time to time, to set off and apply any and all funds at any time held, and other indebtedness or other amounts at any time owing by TDCC to Carbide, against any and all amounts owing by Carbide to TDCC, and TDCC will, prior to the effectiveness of this Agreement and as a condition precedent to its effectiveness, exercise its set off right in an amount equal to $184,173,699.83 of its obligations to Carbide under the Amended and Restated Revolving Loan Agreement among Carbide, as lender, and TDCC, as borrower, dated as of December 1, 2001, as amended (such exercise of a set off right as described in this clause, the “Lender Set Off”); WHEREAS, Lender will release certain collateral previously pledged by Borrower to secure its obligations under the Credit Agreement, some of which will be released on the Effective Date contemporaneously with the Lender Set Off, and some of which will be released following the Effective Date upon the build up of cash collateral pursuant to the terms and conditions of this Agreement and the Amended and Restated Pledge and Security Agreement; WHEREAS, to the extent that existing collateral is released and replaced by substituting Collateral, it is the intent of the parties to this Agreement that such replacement of collateral be deemed an exchange or substitution of property of equal or lesser value, consummated contemporaneously with the partial release of the existing collateral. NOW, THEREFORE, in consideration of the premises and the covenants and agreements contained herein, the parties hereto hereby agree as follows: ARTICLE
